 Case 1:20-cv-00613-LPS Document 11 Filed 07/13/20 Page 1 of 1 PageID #: 390




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 THOMSON REUTERS ENTERPRISE                       )
 CENTRE GMBH and WEST PUBLISHING                  )
 CORPORATION,                                     )     C.A. No. 20-613-LPS
                                                  )
                  Plaintiffs,                     )
                                                  )
        v.                                        )
                                                  )
 ROSS INTELLIGENCE INC.,                          )
                                                  )
                  Defendants.                     )

                    DEFENDANT’S MOTION TO DISMISS COMPLAINT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant ROSS

Intelligence, Inc. (“ROSS”) hereby moves to dismiss with prejudice Plaintiffs Thomson Reuters

Enterprise Centre GMBH and West Publishing Corporation’s Complaint (D.I. 1) for failure to state

a claim upon which relief may be granted. The grounds for this motion are set forth in ROSS’s

Opening Brief, which is submitted herewith.

                                                      Respectfully submitted,

  OF COUNSEL:                                         POTTER ANDERSON & CORROON LLP

  Gabriel M. Ramsey                                   By: /s/ David E. Moore
  Kayvan M. Ghaffari                                      David E. Moore (#3983)
  Crowell & Moring LLP                                    Stephanie E. O’Byrne (#4446)
  3 Embarcadero Ctr., 26th Floor                          Tracey E. Timlin (#6469)
  San Francisco, CA 94111                                 Hercules Plaza, 6th Floor
  Tel: (415) 986-2800                                     1313 N. Market Street
                                                          Wilmington, DE 19801
  Mark A. Klapow                                          Tel: (302) 984-6000
  Joshua M. Rychlinski                                    dmoore@potteranderson.com
  Crowell & Moring LLP                                    sobyrne@potteranderson.com
  1001 Pennsylvania Avenue NW                             ttimlin@potteranderson.com
  Washington, DC 20004
  Tel: (202) 624-2500                                 Attorneys for Defendant
                                                      ROSS Intelligence, Inc.
  Dated: July 13, 2020
  6798176/50241
